ITEMID: 001-82675
LANGUAGEISOCODE: ENG
RESPONDENT: SRB
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: SKOCAJIC AND BJELIC v. SERBIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
TEXT: The applicants, Mr Aleksandar Skočajić and Mrs Tatjana Bjelić, are Serbian nationals who were born in 1945 and 1943, and live in Beograd and Zemun Polje, respectively. The Serbian Government (“the Government”) were represented by their Agent, Mr. S. Carić.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 27 February 1989 the Beograd Fourth Municipal Court stayed inheritance proceedings after the death of M.J., one of the applicants’ maternal uncles, and instructed the applicants’ mother, S.K., to institute regular civil proceedings in order to realise her claim.
On 19 July 1989 S.K. and her other two siblings brought a civil action in the Beograd First Municipal Court against M.J.’s widow, claiming their right to a share of his estate.
Following S.K.’s death, on 25 December 1992 the Beograd Third Municipal Court recognised the applicants as her heirs in the proceedings. The first applicant is representing himself and the second applicant in the proceedings.
Subsequently, the other two plaintiffs in the case died, and the court stayed the case pending the outcome of the respective inheritance proceedings and the determination of the heirs.
The proceedings resumed on 18 April 2004. The hearing scheduled for 20 May 2004 was adjourned, inter alia, due to the applicants’ absence.
The next hearing was held on 5 October 2004, when the first applicant objected to the fact that the court had changed the case number. The first applicant did not attend the next hearing, scheduled for 28 December 2004.
He had meanwhile filed another submission, which the court considered pointless and irrelevant.
At the next hearing held on 17 March 2005, the first applicant again complained about the new case number. The hearing scheduled for 22 June 2005 was adjourned because the court had not succeeded in serving the summons on the applicants.
At the hearing held on 16 September 2005, the two other plaintiffs withdrew their action. The first applicant requested the court to give him time to decide whether to maintain the action. It appears that, at the end of that hearing, the first applicant refused to sign the minutes thereof because they had been written on three pages, whereas he claimed they could have been written on two.
The next hearing scheduled for 1 December 2005 was adjourned due to the unsuccessful service of the summons on the applicant.
Since neither of the duly summoned parties appeared at the next hearing, pursuant to section 296 (2) of the Civil Procedure Act on 12 January 2006 the court concluded that the action had been withdrawn.
In a submission sent to the court by the first applicant on 17 January 2006, he explained that he had been unable to attend the hearing of 12 January 2006 because of heavy traffic. However, he did not request the full restoration of the case (povrat u pređašnje stanje) pursuant to section 111 of the Civil Procedure Act.
The court attempted to serve its decision of 12 January 2006 on the applicant on 23 and 24 February, 3 and 5 April, 4 and 8 May, 15, 22 and 26 June, 4, 5 and 26 September and 2 October 2006. Each time, the bailiff instructed the first applicant to be present at a certain place at a certain time with a view to service, but he never appeared.
The court subsequently decided to serve the said decision through its bulletin board, pursuant to section 140 of the Civil Procedure Act. It did so on 6 November 2006. The notice was removed on 14 November 2006, which date constituted service of the decision on the applicants.
On 2 February 2007, following an examination of the case file, the first applicant appealed against the decision of 12 January 2006.
On 6 February 2007 the court declared his appeal inadmissible. Since the decision had been served on him through the bulletin board on 14 November 2006, the statutory time-limit for filing the appeal had elapsed.
On 28 February 2007, when the court bailiff attempted to serve the decision of 6 February 2007 on the first applicant, he refused to accept it. The bailiff noted the time and date of the first applicant’s refusal, which, pursuant to section 138 of the Civil Procedure Act, constituted service of the decision on him.
On 12 March 2007 the first applicant appealed against the first-instance court’s decision of 6 February 2007. The case file was forwarded to the Beograd District Court, being the second-instance court, where it is apparently still pending.
The relevant provisions of the Civil Procedure Act 2004 (Zakon o parničnom postupku; published in OG RS no. 125/04) read as follows:
“If a party does not appear at a hearing or fails to observe a time-limit for undertaking a certain action and thereby loses the right to that action, the court shall, upon that party’s request and if there exists a valid reason, allow for the subsequent resumption of that action (restitutio in integrum).”
“When the addressee of a letter... without a legal reason, refuses to accept the letter, the bailiff shall leave it in the flat... or hang it on the door of the flat... [The bailiff] shall indicate on the service receipt the date, time and reason for refusal of service, as well as where the letter was left, and thereby it shall be deemed served.”
“1. When during the course of the proceedings it is impossible to serve a letter, this shall be executed through the [court’s] bulletin board.
2. The letter shall be deemed served on the eighth day following its announcement on the bulletin board.”
“If both the plaintiff and the respondent unjustifiably fail to appear at the main hearing, the action shall be deemed to have been withdrawn.”
